

Exhibit 10 (c)




First Amendment to Credit Agreement


This First Amendment to Credit Agreement (this “Amendment”) is made as of April
14, 2020, by and among Digi International Inc., a Delaware corporation (
“Borrower”), the other loan parties signatories hereto (collectively with the
Borrower, the “Loan Parties”), each Lender under the Credit Agreement (as
defined herein) party hereto and BMO Harris Bank N.A., as Administrative Agent
(“Administrative Agent”).
Preliminary Statements
A.    The Lenders have made certain loans (the “Loans”) and other credit
extensions to Borrower pursuant to that certain Credit Agreement dated as of
December 13, 2019 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).
B.    The parties hereby desire to amend certain provisions of the Credit
Agreement and certain other agreements related to the Loans and related credit
extensions as contemplated by the Credit Agreement (collectively, the “Loan
Documents”). Any and all capitalized terms in this Amendment that are not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement as amended by this Amendment.
Agreements
In consideration of the mutual covenants and provisions of this Amendment, the
parties agree as follows:
Section 1.    Amendments.
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows.
1.1    SBA PPP Loan Provisions. The following new Section 10.25 is hereby added
to the Credit Agreement in its proper order and shall provide as follows:


“Section 10.25.    SBA PPP Loan Provisions.


(a)    Defined Terms. The following terms shall have the meanings set forth
below:


"CARES Act" means the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act and applicable rules and regulations, as amended from time to time.


"CARES Payroll Costs" means "payroll costs" as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).


“CARES Forgivable Uses” means uses of proceeds of an SBA PPP Loan that are
eligible for forgiveness under Section 1106 of the CARES Act.


"First Amendment Effective Date" means April 14, 2020.


"Small Business Act" means the Small Business Act (15 U.S. Code Chapter 14A -
Aid to Small Business).


“SBA” means the U.S. Small Business Administration.


"SBA PPP Loan" means a loan incurred by the Borrower under 15 U.S.C. 636(a)(36)
(as added to the Small Business Act by Section 1102 of the CARES Act).







--------------------------------------------------------------------------------



Exhibit 10 (c)


"SBA PPP Loan Date" means the date on which the Borrower receives the proceeds
of the SBA PPP Loan.
 
(b)    Affirmative Covenants.


(i)    The Loan Parties shall (A) use all of the proceeds of the SBA PPP Loan
exclusively for CARES Forgivable Uses in the manner required under the CARES Act
to obtain forgiveness of the largest possible amount of the SBA PPP Loan, which
as of the First Amendment Effective Date requires that the Loan Parties use not
less than 75% of the SBA PPP Loan proceeds for CARES Payroll Costs and (B) use
commercially reasonable efforts to conduct their business in a manner that
maximizes the amount of the SBA PPP Loan that is forgiven.


(ii)    Notwithstanding anything contained in this Agreement, the Loan Parties
shall maintain the proceeds of the SBA PPP Loan in an account that does not
sweep funds and apply them to the Obligations.     


(iii)    The Loan Parties shall (A) maintain all records required to be
submitted in connection with the forgiveness of the SBA PPP Loan, (B) apply for
forgiveness of the SBA PPP Loan in accordance with regulations implementing
Section 1106 of the CARES Act within 30 days after the last day of the eight
week period immediately following the SBA PPP Loan Date and (C) provide the
Administrative Agent with a copy of its application for forgiveness and all
supporting documentation required by the SBA or the SBA PPP Loan lender in
connection with the forgiveness of the SBA PPP Loan.


(c)    Event of Default. Failure to comply with this Section shall constitute an
Event of Default under this Agreement."
1.2    SBA PPP Loan. Notwithstanding anything contained in the Credit Agreement,
including any restrictions on the ability of the Loan Parties to incur
Indebtedness, the Loan Parties may incur Indebtedness in the form of the SBA PPP
Loan and such Indebtedness shall be deemed permitted under Section 7.2 of the
Credit Agreement.
1.3    Mandatory Prepayment. Notwithstanding anything contained in the Credit
Agreement, the incurrence by the Loan Parties of a SBA PPP Loan shall not
trigger a mandatory prepayment or constitute a prepayment event under the Credit
Agreement.


1.4    Treatment of SBA PPP Loan in Loan Covenants. Notwithstanding anything
contained in the Credit Agreement, the SBA PPP Loan (other than interest
thereon, to the extent not eligible for forgiveness) shall be disregarded for
purposes of calculating financial covenants in the Credit Agreement, except that
if any portion of the SBA PPP Loan is not forgiven, for purposes of calculating
financial covenants in the Credit Agreement, the unforgiven portion (a) will not
be disregarded and (b) will be deemed to have been incurred as of the SBA PPP
Loan Date.


1.5    SBA PPP Loan is an Unsecured Obligation. Notwithstanding anything
contained in the Loan Documents, the SBA PPP Loan is, and shall remain,
unsecured and shall not be considered Secured Obligations for purposes of the
Guarantee and Collateral Agreement.


Section 2.    Conditions Precedent.


The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:


2.1.    Borrower, the other Loan Parties, the Required Lenders and the
Administrative Agent shall have executed and delivered this Amendment.





--------------------------------------------------------------------------------



Exhibit 10 (c)


2.2    Borrower and the other Loan Parties shall have delivered to the
Administrative Agent such other certificates, instruments, documents, agreements
and opinions of counsel as may be required by Administrative Agent or its
counsel, each of which shall be in form and substance satisfactory to the
Administrative Agent and its counsel.
Section 3.    Miscellaneous.
3.1.    Full Force and Effect; Reaffirmation. Except as supplemented, modified
and amended by this Amendment, the terms and conditions of the Credit Agreement
and other Loan Documents shall remain unmodified and shall continue in full
force and effect. Borrower and each other Loan Party hereby reaffirm all of
their obligations under the Credit Agreement and other Loan Documents, as
supplemented, modified and amended hereby.  
3.2.    Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Amendment by fax or other electronic transmission (which shall
include “PDF” or “TIFF” format) shall be as effective as delivery of a manually
executed counterpart of this Amendment.
3.3.    Reservation of Rights; No Waiver. The Administrative Agent and Lenders
have not waived, are not by this Amendment waiving, and have no intention of
waiving, any defaults which may occur after the date hereof, and the
Administrative Agent and Lenders have not agreed to forbear with respect to any
of its rights or remedies concerning any Events of Default, which may have
occurred or are continuing as of the date hereof or which may occur after the
date hereof. Except as expressly set forth in this Amendment, the Administrative
Agent and Lenders reserve all of their respective rights and remedies under the
Loan Documents, at law or in equity, and at such times as the Administrative
Agent and Lenders from time to time may elect.
3.4.    Due Authorization, Execution and Delivery; Enforceability. The
execution, delivery, and performance by Borrower and the other Loan Parties in
connection with this Amendment has been duly authorized by all requisite action
by or on behalf of Borrower and such other Loan Parties, and this Amendment has
been duly executed and delivered on behalf of Borrower and such other Loan
Parties. This Amendment is enforceable against each such Person in accordance
with its respective terms, except as enforceability may be limited by applicable
debtor relief laws and general principles of equity.
3.5.    Costs and Expenses. As an inducement to the Administrative Agent and
Required Lenders entering into this Amendment and as otherwise required under
the Loan Documents, Borrower hereby agrees to pay, upon execution and delivery
of this Amendment, all cost and expenses of the Administrative Agent incurred in
connection with this Amendment and the matters contemplated herein, including
all reasonable attorney’s fees.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------



Exhibit 10 (c)




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by its duly authorized officers as of the day and year first above
written.
Borrower:
DIGI INTERNATIONAL INC.,


By: /s/James Loch
Printed Name: James Loch
Title: CFO


Other Loan Parties:
ACCELERATED CONCEPTS, INC.


By: /s/ James Loch
Printed Name: James Loch
Title: CFO


ITK INTERNATIONAL, INC.


By: /s/ James Loch
Printed Name: James Loch
Title: CFO


SMART TEMPS, L.L.C.


By: /s/ Ron Konezny
Printed Name: Ron Konezny
Title: CEO


FRESHTEMP, LLC


By: /s/ Ron Konezny
Printed Name: Ron Konezny    
Title: CEO


DIGI SMARTSENSE, LLC


By: /s/ James Loch
Printed Name: James Loch
Title: CFO


OPENGEAR, INC.


By: /s/ James Loch
Printed Name: James Loch
Title: James Loch











--------------------------------------------------------------------------------



Exhibit 10 (c)






Administrative Agent:


BMO Harris Bank N.A., as Administrative Agent




By: /s/ Philip Sanfilippo
Printed Name: Philip Sanfilippo
Title: Director




Required Lenders:


BMO Harris Bank N.A., as a Lender, Swingline Lender, and Issuing Lender


By: /s/ Philip Sanfilippo
Printed Name: Philip Sanfilippo
Title: Director









--------------------------------------------------------------------------------



Exhibit 10 (c)


SILICON VALLEY BANK, as a Lender


By: /s/ John Ryan
Printed Name: John Ryan
Title: Vice President

















--------------------------------------------------------------------------------



Exhibit 10 (c)


CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender


By: /s/ Nirmal Bivek
Printed Name: Nirmal Bivek
Title: Duly Authorized Signatory





--------------------------------------------------------------------------------



Exhibit 10 (c)


U.S. Bank National Association, as a Lender


By: /s/ John Gauger
Printed Name: John Gauger
Title: Vice President





--------------------------------------------------------------------------------



Exhibit 10 (c)


Truist Bank, as a Lender


By: /s/ Paige Scheper
Printed Name: Paige Scheper
Title: Vice President





--------------------------------------------------------------------------------



Exhibit 10 (c)


Citizens Bank NA, as a Lender


By: /s/ Patricia R. Gierosky
Printed Name: Patricia R. Gierosky
Title: Vice President















